Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on November 17, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZEMLOK et al. (US 7,950,560) in view of SEKIGUCHI et al. (US 2007/0225690) and MARCZYK et al. (US 2016/0100839).
In reference to claims 1, 4, 5, 9 and 19 ZEMLOK et al. discloses an end effector 160 configured to deploy staples (from cartridge assembly in jaw member 164) and translate a cutting element (column 1 lines 12-16; column 9 lines 3-5 & 46-55; column 10 lines 1-13) during a firing stroke; a user interface 120 comprising a graphical display ( screen 122 and graphic indicators (i.e. “N”, “Y”, “M”, and directional images; see figure 3); and a control circuit configured to cause a speed setting associated with the firing stroke of the surgical instrument to be displayed (column 2 lines 7-13; column 11 lines 27-39); switches 124a-g of the user interface 120 configured to adjust the speed setting in real time at a predetermined rate; the control circuit configured to cause information corresponding to the firing stroke (e.g. percent fired; see figure 3) and the speed setting (e.g. mode) to be displayed concurrently on the graphical display 122 of the user interface 120.
ZEMLOK et al. does not disclose the control circuit configured to display data based on external data received from a data source.  SEKIGUCHI et al. teaches a user interface 12a used with a surgical instrument 23, the user interface in communication (paragraph 57) with a control circuit 14 such that both parameter setting(s) and detected parameters are displayed concurrently (figure 5) on a display screen 13 of the user interface; and external data source(s) 24 configured to communicate interpreted information corresponding to a firing stroke of an end effector to be displayed (figure 13) on the display screen 13.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to connect the user interface of ZEMLOK et al. with a with an external data source as claimed since paragraph 37 of SEKIGUCHI et al. suggests such a modification is known for the purpose of providing a bidirectional communication between a user interface on the surgical instrument and a panel PC at a central location which allows the surgical operation to be observed from a central location and smoothly performance of the surgical instrument. 
While the control circuit of ZEMLOK et al. in view of SEKIGUCHI et al. is configured to display multiple/simultaneous setting information, neither ZEMLOCK et al. nor SEKIGUCHI et al. definitively disclose the control circuit causing unprompted recommendation related to the setting information displayed as claimed.  MARCZYK et al. teaches a surgical instrument comprising: an end effector 140 configured to cut and deploy staples into tissue during a firing stroke; a user interface 22 with a graphical1 display 25; and a control circuit configured to: display at least one parameter setting (e.g. improper loading unit; paragraphs 33 & 53) associated with the firing stroke on the graphical display 22, 25; the control circuit also causing unprompted2 recommendation (paragraph 33 pertaining to the at least one parameter of the firing stroke to be displayed on the graphical display 25 which are capable of being selected upon input from a user (clinician; paragraphs 31-33, 47; e.g. “interface 21 may include…user interfaces, which can be engaged by a clinician to activate the motor”), wherein the at least one parameter setting associated with the firing stroke is modified (abstract) in response to a selection (of a new loading unit) in response to the recommendation displayed.  Considering the user interface and control circuit of ZEMLOK et al. has switches that permit adjustment of parameter settings via the user interface, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the control circuit of ZEMLOCK et al. to cause recommendations to be made and displayed on the graphic display of the surgical instrument since paragraphs 9-20 of MARCZYK et al. suggest such a modification provides real time condition or state of the surgical instrument system for the purpose of proper and effective operation of the surgical instrument.
Regarding claims 2 and 20, the modified surgical instrument of ZEMLOK et al. in view of SEKIGUCHI et al. provides a surgical instrument wherein the external data (e.g. image) source (e.g. cable) originates with a measurement device (SEKIGUCHI et al.- camera) separate from the surgical instrument (SEKIGUCHI et al.-figure 1; paragraph 39).
With respect to claim 3 the modified surgical instrument of ZEMLOK et al. in view of SEKIGUCHI et al. provides transmission of the external data through wireless communication (SEKIGUCHI et al.-figure 4).
Claims 6-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZEMLOK et al. (US 7,950,560) in view of SEKIGUCHI et al. (US 2007/0225690) and MARCZYK et al. (US 2016/0100839) as applied to claim 1, and further in view of ULLRICH et al. (US 8,523,043).
In reference to claims 6-8, the modified surgical instrument of ZEMLOK et al. as presented in the rejection of claim 1 above provides a surgical instrument with an end effector configured to clamp tissue; and a control circuit configured to communicate interpreted information through a graphical display.  Neither ZEMLOK et al. nor SEKIGUCHI et al. and MARCZYK et al. disclose interpreted information to the control circuit being drawn to tissue parameters as claimed.
ULRICH et al. teaches a surgical instrument 100 comprising: an end effector 106 configured to grasp and cut tissue, as well as deploy staples into the tissue (column 3 lines 13-16); a graphical user interface 1128; and a control circuited configured to cause at least one parameter setting (e.g. tissue hemostasis-column 3 lines 1-4; blood vessel pressure-column 9 lines 26-33; speed-column 10 lines 24-35; time-column 11 lines 33-37) associated with the firing stroke 121 to be displayed on the user interface 1128 and cause interpreted information relevant to the firing stroke, including images (column 11 line 66- column 12 line 13), and at least one parameter setting to be displayed, after the firing stroke (column 9 lines 10-24), on the user interface 1128 based on external data (column 2 line 56-column 3 line 5; column 12 lines 13-26 and 55-60); and wherein the control circuit causes modification to the at least one parameter setting associated with the firing stroke in response to use input from the graphical display (column 12 lines 17-26).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the control circuit of ZEMLOK et al. to interpret information drawn to tissue engaged/clamped by the end effector of the surgical instrument, since column 8 line 50- column 9 line 1 of ULRICH et al. suggests such a modification allows for proper notification to a user when parameters of tissue are outside a threshold appropriate for the end effector for the purpose of ensuring complete and effective fastening of the tissue.
With respect to claim 10, the modified surgical instrument of ZEMLOK et al. as presented in the rejection of claim 1 above provides a surgical instrument with a control circuit configured to communicate with a user interface as claimed, as well as display various modes of operation; wherein the user interface has switches that allow for real time adjustment of parameters shown.  Neither ZEMLOK et al. nor SEKIGUCHI et al. and MARCZYK et al. disclose the control circuit configured to implement a wait time setting as claimed.   
ULRICH et al. further teaches a control circuit wherein the external data can originate from location/device separate from the surgical instrument 100 in real time (column 4 lines 35-40) and/or over a period of time (column 5 lines 4-39, column 11 lines 31-49).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the control circuit of ZEMLOK et al. to display and adjust a time setting of the firing stroke since column 11 lines 31-49 of ULRICH et al. suggests adjustment of time period sequences may be utilized to implement proper use of the surgical instrument.
Regarding claims 11-13 and 17, ZEMLOK et al. discloses an end effector 160 configured to deploy staples (from cartridge assembly in jaw member 164) and translate a cutting element (column 1 lines 12-16; column 9 lines 3-5 & 46-55; column 10 lines 1-13) during a firing stroke; a user interface 120 comprising a graphical display ( screen 122 and graphic indicators (i.e. “N”, “Y”, “M”, and directional images; see figure 3); and a control circuit configured to cause a speed setting associated with the firing stroke of the surgical instrument to be displayed (column 2 lines 7-13; column 11 lines 27-39); switches 124a-g of the user interface 120 configured to adjust the speed setting in real time at a predetermined rate; the control circuit configured to cause information corresponding to the firing stroke (e.g. percent fired; see figure 3) and the speed setting (e.g. mode) to be displayed concurrently on the graphical display 122 of the user interface 120.
ZEMLOK et al. does not disclose the control circuit configured to display data based on external data received from a data source.  SEKIGUCHI et al. teaches a user interface 12a used with a surgical instrument 23, the user interface in communication (paragraph 57) with a control circuit 14 such that both parameter setting(s) and detected parameters are displayed concurrently (figure 5) on a display screen 13 of the user interface; and external data source(s) 24 configured to communicate interpreted information corresponding to a firing stroke of an end effector to be displayed (figure 13) on the display screen 13.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to connect the user interface of of ZEMLOK et al. with a with an external data source as claimed since paragraph 37 of SEKIGUCHI et al. suggests such a modification is known for the purpose of providing a bidirectional communication between a user interface on the surgical instrument and a panel PC at a central location which allows the surgical operation to be observed from a central location and smoothly performance of the surgical instrument. 
While the control circuit of ZEMLOK et al. in view of SEKIGUCHI et al. is configured to display multiple/simultaneous setting information, neither ZEMLOCK et al. nor SEKIGUCHI et al. definitively disclose the control circuit causing unprompted recommendation related to the setting information displayed as claimed.  MARCZYK et al. teaches a surgical instrument comprising: an end effector 140 configured to cut and deploy staples into tissue during a firing stroke; a user interface 22 with a graphical3 display 25; and a control circuit configured to: display at least one parameter setting (e.g. improper loading unit; paragraphs 33 & 53) associated with the firing stroke on the graphical display 22, 25; the control circuit also causing unprompted4 recommendation (paragraph 33 pertaining to the at least one parameter of the firing stroke to be displayed on the graphical display 25 which are capable of being selected upon input from a user (clinician; paragraphs 31-33, 47; e.g. “interface 21 may include…user interfaces, which can be engaged by a clinician to activate the motor”), wherein the at least one parameter setting associated with the firing stroke is modified (abstract) in response to a selection (of a new loading unit) in response to the recommendation displayed.  Considering the user interface and control circuit of ZEMLOK et al. has switches that permit adjustment of parameter settings via the user interface, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the control circuit of ZEMLOCK et al. to cause recommendations to be made and displayed on the graphic display of the surgical instrument since paragraphs 9-20 of MARCZYK et al. suggest such a modification provides real time condition or state of the surgical instrument system for the purpose of proper and effective operation of the surgical instrument.
The modified surgical instrument of ZEMLOK et al. in view of SEKIGUCHI et al. and MARCZYK et al. provides a surgical instrument with a control circuit configured to communicate with a user interface as claimed, as well as display various modes of operation; wherein the user interface has switches that allow for real time adjustment of parameters shown.  Neither ZEMLOK et al. nor SEKIGUCHI et al. and MARCZYK et al. disclose the control circuit configured to implement a wait time setting as claimed.   ULRICH et al. teaches a control circuit wherein the external data can originate from location/device separate from the surgical instrument 100 in real time (column 4 lines 35-40) and/or over a period of time (column 5 lines 4-39, column 11 lines 31-49).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the control circuit of ZEMLOK et al. to display and adjust a time setting of the firing stroke since column 11 lines 31-49 of ULRICH et al. suggests adjustment of time period sequences may be utilized to implement proper use of the surgical instrument.
In reference to claims 14 and 15, ULRICH et al. further teaches a surgical instrument 100 comprising: an end effector 106 configured to grasp and cut tissue, as well as deploy staples into the tissue (column 3 lines 13-16); a graphical user interface 1128; and a control circuited configured to cause at least one parameter setting (e.g. tissue hemostasis-column 3 lines 1-4; blood vessel pressure-column 9 lines 26-33; speed-column 10 lines 24-35; time-column 11 lines 33-37) associated with the firing stroke 121 to be displayed on the user interface 1128 and cause interpreted information relevant to the firing stroke, including images (column 11 line 66- column 12 line 13), and at least one parameter setting to be displayed, after the firing stroke (column 9 lines 10-24), on the user interface 1128 based on external data (column 2 line 56-column 3 line 5; column 12 lines 13-26 and 55-60); and wherein the control circuit causes modification to the at least one parameter setting associated with the firing stroke in response to use input from the graphical display (column 12 lines 17-26).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the control circuit of ZEMLOK et al. to interpret information drawn to tissue engaged/clamped by the end effector of the surgical instrument, since column 8 line 50- column 9 line 1 of ULRICH et al. suggests such a modification allows for proper notification to a user when parameters of tissue are outside a threshold appropriate for the end effector for the purpose of ensuring complete and effective fastening of the tissue.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
December 1, 2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 of or relating to the written or printed word or the symbols or devices used in writing or printing to represent sound or convey meaning (https://www.merriam-webster.com/dictionary/graphic)
        2 Not in response to direct input from user
        3 of or relating to the written or printed word or the symbols or devices used in writing or printing to represent sound or convey meaning (https://www.merriam-webster.com/dictionary/graphic)
        4 Not in response to direct input from user